Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 04/12/2021 is duly acknowledged.
Claims 1-5, 16 and 18-23 have been canceled by applicant’s current claim amendments.
Claims 24-35 have been newly presented for examination.
Claims 6-15, 17, and new claims 24-35, as currently amended/presented are pending in this application. 
Election/Restrictions
Applicant’s election without traverse of Group II (claims 8-15 directed to “A method”  comprising the step of “culturing the microalgae in conditions suitable to increase a concentration of lipids in the culture by at least 200%”) in the reply filed on 04/12/2021 (see remarks, page 5, last paragraph, in particular) is acknowledged.
It is noted that instant claims 6, 7 and 17 have now been amended by applicants to depend directly from claim 8 (i.e. under elected invention of group II), and therefore, claim 6-15, 17 and newly recited claims 24-35 (taken as elected invention of group II) are now pending, and have been examined on their merits in this action hereinafter.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 6-15, 17, and 24-35 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Radianingtyas (US 2010/0285105 A1, cited in IDS dated 02/12/2019, citation no. 1) taken with Ganuza et al (WO 2014/074769 A2; cited in IDS dated 02/12/2019, FOR citation no. 1) and Seo et al (US 2013/0089901 A1; cited in applicant’s IDS dated 02/12/2019, citation no. 3).
Claim 8 (as presented) is directed to “A method, comprising: 
a. Providing a culture of microalgae in the Thraustochytriaceae family in a culture medium suitable for lipid production; 
b. Supplying an organic carbon source comprising at least one of acetate and acetic acid; and 
suitable to increase a concentration of lipids in the culture by at least 200%.” (instant claim does not specify any particular culture condition(s) such as concentrations of components, including “organic carbon source” per se)
See also limitations of the dependent claims 7-15, 17 and 24-35, as presented by applicants.
Radianingtyas (2010), while teaching compositions and methods related to order Thraustochytriales and family Thraustochytriaceae which when cultured produce quantities of unsaturated fatty acids, including omega-3 and/or omega-6 oils such as docosahexaenoic acid (DHA), eicosapentaenoic acid (EPA) and docosapentaenoic acid (DPA) (see abstract, summary [0004]-[0006], and claims, in particular) that can be further purified for a variety of downstream applications (see [0002], for instance), disclose the method (instant claims 8-10 and 24) that comprises the steps of: Providing a culture of microalgae Thraustochytrium sp. (ONC-T18; see [0081]) in the Thraustochytriaceae family in a culture medium suitable for lipid production; b. Supplying an organic carbon source comprising at least one of acetate and acetic acid; and c. Culturing the microalgae in conditions suitable to increase a concentration of lipids (see Figure 6, [0013], [0104], [0139]-[0141], [0143], in particular); wherein the process uses a heterotrophic medium for biomass production with an organic carbon source that includes addition of acetate, and a nitrogen source such as monosodium glutamate (MSG), and wherein the addition of acetate in the culture medium increases the production of DHA, EPA and DPA with respect to other fatty acids without decreasing total lipid values (see [0143] and [0201]-[0204], In particular).  Regarding the limitations of claims 31, 33 and 34, the disclosed oil producing microalgae include Thraustochytrium sp. and Schizochytrium sp. from the family of Thraustochytriaceae (see Radianingtyas [0059], [0104], claim 11). 
claims 28-30, Radianingtyas discloses the step of subjecting the cultured biomass of microalgae to cell disruption processes such as milling, pressing, or ultrasonication, followed by extraction of lipids/fat using solvents (including polar solvents) such as hexane, methanol, ethanol, or via supercritical fluid extraction means (see [0154], [0196]-[0197], in particular), wherein the “solvent solution containing the free fatty acids can then be cooled to a temperature low enough for crystallization of the non-PUFA compounds, which can then be removed via filtration, centrifugation or settling” (i.e. winterization process, commonly used in the art to separate saturated from unsaturated fatty acids or lipids; instant claim does not require any particular solvent and/or conditions for winterization per se). 
However, the method for cultivating microalgae (for isolating lipids), wherein: (1) the culture conditions are non-sterile, non-axenic and uses an open bioreactor for “at least part of the culture life” (instant claims 6, 13 and 17); or (2) the supply of at least one of acetate and acetic acid is provided by a pH-auxostat system (instant claims 7, 14 and 15);  and (3) the “method creates an environment of growth restrictive conditions that favor microalgae over contaminating organisms” such as contaminating bacteria (instant claims 25-27; it is noted that instant claims do not specify any particular “restrictive conditions” for culture per se), have not been explicitly disclosed and/or exemplified by the process of Radianingtyas, as discussed above.
Ganuza et al (2014), while teaching methods of culturing microorganisms including microalgae (such as chlorella sp.), in non-axenic mixotrophic conditions for producing high density biomass and lipids, wherein the method involves controlling bacterial contamination in open pond bioreactors (i.e. non-sterile culture conditions) using an acetic acid/pH-auxostat system, and is suitable for cultivating variety of microorganisms, including microalgae such as Spirulina, Chlorella, Thraustochytrids, etc. (reads on instant claims 6, 7, 13-15, 17 and 25-27; Crypthecodinium cohnii, albeit cultured heterotrophically by Ratledge et al; see disclosure by Ganuza et al, page 3, [0007], and references therein; see also applicant’s IDS dated 02/12/2019, NPL citation no. 1), wherein the acetic acid supply to the mixotrophic culture is controlled by pH stabilization of the culture medium (see Ganuza et al, [0105], [0117], for instance), and the pH levels may be maintained in a defined range in order to control and/or manipulate the growth of microalgae while inhibiting the proliferation of contaminating bacteria (see Ganuza et al, [0108], Fig. 28, for instance). Ganuza et al also disclose that heterotrophic cultures usually comprise “closed, sealed and autoclavable bioreactor systems, resulting in a higher cost and complexity than simple open bioreactor systems” (see Ganuza et al, [0003], in particular), and in addition, the use of controlled acetic acid/pH-auxostat system provides a superior growth of microalgal biomass (up to 3 g/L d, for instance) while maintaining the control over bacterial contaminants below 25% of a total cell count of the culture, with a biomass yield of at least 50 g/m2 day (see [0006]-[0008], [0010]).  
However, Ganuza et al does not disclose microalgae species as recited in instant claims 32 and 35, i.e. microalgae from the Thraustochytriaceae family are Aurantiochytrium or Oblongichytrium.
Seo et al (2013) disclose culturing Thraustochytrid-based microalgae for preparing bio-oil such as DHA with high yield (see abstract, [0009]-[0011], and claims, in general) using a strain KSR101 which has sequence homology of about 99% to Thraustochytriaceae family members such as Aurantiochytrium spp. (see page 4, [0056]-[0057], and Figure 2 depicting a Aurantiochytrium sp., or Oblongichytrium sp., for cultivation and production of lipids or bio oils, including unsaturated oils such as DHA.
Thus the detailed teachings for the microalgal cultivation process, wherein the culture conditions are non-sterile, non-axenic, mixotrophic culture that employs acetic acid/pH-auxostat for controlling the supply of desired amounts of acetic acid, wherein the process comprises employing open pond system, and can control the levels of bacterial contamination in a cost effective manner (see teachings and/or suggestions from Ganuza et al, above), and the fact that Seo et al disclose the suitability of the Thraustochytriaceae family members Aurantiochytrium sp., or Oblongichytrium sp., for cultivation and production of lipids/bio oils, including unsaturated oils such as DHA (see teachings above from Seo et al), it would have been obvious to a person of ordinary skill in the art (before the effective filing date of this invention, as claimed) to successfully modify the microalgal culture process disclosed by Radianingtyas such that it employs the non-axenic, mixotrophic culture that employs acetic acid/pH-auxostat for controlling the supply of desired amounts of acetic acid, wherein the process comprises employing open pond system, and can control the levels of bacterial contamination in a cost effective manner, as disclosed by Ganuza et al.  Since the species recited in instant claims 32 and 35 are from the same Thraustochytriaceae family, an artisan in the art would have fully contemplated using any one of the family members with suitable modification in the concentrations of acetic acid using pH-auxostat system disclosed by Ganuza et al, depending on the need, with a reasonable expectation of success.  The limitations of instant claims 11 and 12 (“wherein the culture achieves an Omega-3 fatty acid weight yield per gram of organic carbon of up to 0.30”; and “wherein the culture achieves a lipid productivity rate of up to 1.0 g/L/hr”) as presented would have been obvious as being result-effective variables (that can be further optimized with suitable culture conditions of temperature, pH, combination of “organic carbon source” along with acetic acid and duration of culture, to name a few variable) given the detailed disclosure for the biomass and lipid production yields (see teachings from Ganuza et al, [0010], Figures 1, 24 and 26, for instance). It is noted to applicants that instant claim 8 does not required any specific culture conditions other than “Supplying an organic carbon source comprising at least one of acetate and acetic acid”, and therefore, an artisan of ordinary skill in the art would have fully contemplated the claimed method, unless evidence/ or relevant data provided on record to the contrary.  Given the detailed teachings and/or suggestions for the control of the supply of acetic acid/pH-auxostat system to the non-axenic mixotrophic culture disclosed and demonstrated for a microalgae (albeit Chlorella sp.; see discussion of Ganuza et al, above), the limitations of claim 15, as presented, would have been clearly obvious as to control the supply of acetic acid depending on the pH conditions of the culture medium, as already suggested by Ganuza et al (i.e. stop the addition of acetic acid, if needed; see detailed teachings discussed above), unless evidence and/or data provided on record to the contrary. Since, Ganuza et al already disclose the steps to control the amount or concentration of bacterial contamination to a desired level during microalgal cultivation using acetic acid/pH-auxostat system (see for example, Ganuza et al, page 35, Table 3, Figure 31, [0160], claims 5-7, for instance), an artisan of ordinary skill in the art would have known and/or fully contemplated such optimization based on the type of specific microalgae used under given culture conditions, which are not currently recited in the claims. Applicants are advised that the scope of the current claim 8, as recited precludes assessment for any criticality given the prior art disclosure presented on record, and 
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the process invention as currently claimed.
NOTE:  Appropriate claim amendments (to the scope of the method of claim 8, in particular), albeit without introducing new matter situation, would be helpful in terms of further prosecution of this case.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Conclusion
No claims are currently allowed.
Pertinent Prior Art:
1.	Adarme-Vega et al. (2012; cited on PYO 892 form)- “Microalgal biofactories: a promising approach toward sustainable omega-3 fatty acid production”- A review; Microbial Cell Factories, 2012, vol. 11, page 96 (disclose microalgal species, and their cultivation and lipid production, including further processing of lipids using ; see Abstract, Tables 1 and 2, sections “Omega-3 fatty acid production in microalgae” on page 4; and section “Extraction and purification of omega-3 fatty acids from microalgal biomass” starting on page; page 6, right column; Table 2, in particular that discloses “Winterization” step as “Temperature reduction to render more saturated fats insoluble”).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657